Case: 18-11221      Document: 00515176534         Page: 1    Date Filed: 10/28/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                      No. 18-11221                         October 28, 2019
                                                                            Lyle W. Cayce
HOSTINGXTREME VENTURES, L.L.C.,                                                  Clerk


              Plaintiff - Appellant

v.

BESPOKE GROUP, L.L.C., a limited liability company incorporated by and
under the laws of Texas; DIVYESH PATEL, an individual,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:14-CV-1471


Before JOLLY, GRAVES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5TH CIR. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.